Matter of Rosbrook (2017 NY Slip Op 06331)





Matter of Rosbrook


2017 NY Slip Op 06331


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ. (Filed Aug. 16, 2017.)


&em;

[*1]MATTER OF WILLIAM B. ROSBROOK, AN ATTORNEY, RESIGNOR.

MEMORANDUM AND ORDER
Order entered accepting resignation of William B. Rosbrook and striking his name from roll of attorneys, pursuant to section 1240.10 (c) of the Rules of the Appellate Division, All Departments (22 NYCRR).